Citation Nr: 0527072	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-25 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas




THE ISSUE

Propriety of the reduction of payment of the veteran's 
compensation benefits due to his incarceration for a felony.




ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1995 to June 1999.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 administrative decision 
by the RO in Waco, Texas.


FINDINGS OF FACT

In September 2005, prior to the promulgation of a decision in 
this appeal, the Board received written notification from the 
veteran indicating his intent to withdraw his appeal on the 
claim regarding the reduction of payment of compensation 
benefits due to his incarceration for a felony; there is no 
question of law or fact remaining before the Board in this 
case.


CONCLUSION OF LAW

The veteran having withdrawn his Substantive Appeal on the 
reduction of payment of compensation benefits due to his 
incarceration for a felony, the Board has no further 
jurisdiction in this case.  38 U.S.C.A. §§7104, 7105 (d)(5) 
(West 2002); 38 C.F.R. §§ 20.101, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).   

The VCAA applies in the instant case. However, given the 
veteran's expression of intent to withdraw his appeal, 
further discussion of the impact of the VCAA is not 
necessary.

II. Analysis

Under 38 C.F.R. § 20.204, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Under 38 U.S.C.A. § 7104; 38 C.F.R. §  20.101, 
the Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  Here, in correspondence 
received in September 2005, the veteran withdrew the appeal 
he had pending before the Board regarding the reduction in 
payment of compensation benefits due to his incarceration for 
a felony. Hence, there remain no allegations of errors of 
fact or law for appellate consideration, the Board has no 
further jurisdiction in this case, and the appeal must be 
dismissed without prejudice.


 



ORDER

The appeal of the reduction of payment of compensation 
benefits due to incarceration for a felony is dismissed 
without prejudice.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


